   1 Heinz Binder (SBN 87908)
     Robert G. Harris (SBN 124678)
   2 David B. Rao (SBN 103147)
     BINDER & MALTER, LLP
   3 2775 Park Avenue
     Santa Clara, CA 95050
   4 Tel: (408) 295-1700
     Fax: (408) 295-1531
   5 Email: Heinz@bindermalter.com

   6 Email: Rob@bindermalter.com
     Email: David@bindermalter.com
   7
     Attorneys for Reorganized Debtors
   8

   9                                UNITED STATES DISTRICT COURT
 10                  NORTHERN DISTRICT OF CALIFORNIA, SAN JOSE DIVISION
 11
       In re:                                             Case No. 13-56315-SLJ
 12
    CAMILO C. CALINAWAN                                   Chapter 11
 13 ELSIDA L. CALINAWAN,

 14                                                       NO HEARING UNLESS REQUESTED

 15                                   Debtors,

 16          AMENDED REQUEST FOR FINAL ORDER ON VALUATION OF COLLATERAL
               OF DEUTSCHE BANK NATIONAL TRUST COMPANY, AS TRUSTEE FOR
 17            DSLAMORTGAGE LOAN TRUST MORTGAGE LOAN PASS - THROUGH
 18               CERTIFICATES, SERIES 2006-AR2 UNDER §506 AND F.R.B.P. 3012
                               (715 E. Market St., Salinas, California)
 19
                TO: DEUTSCHE BANK NATIONAL TRUST COMPANY, AS TRUSTEE FOR DSLA
 20
       MORTGAGE LOAN TRUST MORTGAGE LOAN PASS - THROUGH CERTIFICATES,
 21
       SERIES 2006-AR2 (“DEUTSCHE BANK”):
 22
                Camilo Calinawan and Elsida Calinawan, Reorganized Debtors in the above-captioned case
 23
       (the “Debtors”), hereby request entry of a final order valuing the lien and secured claim of
 24
       DEUTSCHE BANK against the above-referenced property at $274,500 pursuant to the terms
 25
       Debtors’ Chapter 11 Plan and the Order Valuing Lien [Dkt. #180] (the “Order Valuing Lien”)
 26
       entered in this case. This Amended Request is based on the following:
 27
       ///
 28
     AMENDED REQUEST FOR FINAL ORDER ON VALUATION OF COLLATERAL OF DEUTSCHE
     BANK UNDER §506 AND F.R.B.P. 3012
Case: 13-56315            Doc# 415 Filed: 11/15/19 Entered: 11/15/19 14:17:09
      (715 E. Market St., Salinas, California)
                                                                                        Page 1 of 2   Page 1
   1          1.     On or about April 4, 2014, the Debtors and Deutsche Bank entered into and filed a

   2 Stipulation By and Between Secured Creditor and Debtors to Resolve Motion to Value Collateral of

   3 Real Property Located at 715 E. Market Street, Salinas, CA (the “Stipulation”) pursuant to which

   4 the parties agreed that the real property at 715 E. Market Street, Salinas, California 93905 has a

   5 valuation of $274,500 for purposes of determining the amount of Deutsch Bank’s secured claim

   6 (docket #177). The Stipulation also provided that (a) the terms of the Stipulation are contingent

   7 upon the confirmation of a Chapter 11 Plan by the Debtors and substantial consummation thereof;

   8 and (b) in the event this case is dismissed or converted to Chapter 7, Deutsche Bank shall retain its

   9 lien in the full amount due without regard to bifurcation into secured and unsecured claims. On

 10 April 7, 2014, the Court entered an Order Granting Stipulation By and Between Secured Creditor

 11 and Debtors to Resolve Motion to Value Collateral (docket #180) (“the Order Valuing Lien”). A

 12 copy of the Stipulation (without exhibits) and a copy of the Order Valuing Lien are attached to the

 13 supporting Declaration of Robert G. Harris as Exhibits “A” and “B” respectively.

 14           2.     On December 16, 2014, the Court entered an Order Confirming Plan of

 15 Reorganization Dated October 9, 2014 (Dkt. #287).

 16           3.     The Debtors have made all plan payments to general unsecured creditors listed in

 17 their Chapter 11 Plan of Reorganization. The Debtors’ Discharge was entered on October 24, 2019.

 18 A copy of the Discharge is attached to the supporting Declaration of Robert G. Harris as Exhibit
 19 “C”.

 20           WHEREFORE, the Debtors pray that the Court enter a Final Order on Valuation of

 21 Collateral of DEUTSCHE BANK Under §506 and F.R.B.P. 3012, valuing the lien and secured

 22 claim of DEUTSCHE BANK at $ 274,500 pursuant to the Debtors’ Chapter 11 Plan and the Order

 23 Valuing Lien.

 24 Dated: November 6, 2019                         Respectfully submitted,

 25                                                 BINDER & MALTER, LLP

 26                                                 By: /s/ Robert G. Harris_________
                                                            Robert G.Harris,
 27                                                         Attorneys for Reorganized Debtors
 28
     AMENDED REQUEST FOR FINAL ORDER ON VALUATION OF COLLATERAL OF DEUTSCHE
     BANK UNDER §506 AND F.R.B.P. 3012
Case: 13-56315            Doc# 415 Filed: 11/15/19 Entered: 11/15/19 14:17:09
      (715 E. Market St., Salinas, California)
                                                                                      Page 2 of 2    Page 2
